Citation Nr: 1422251	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-06 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date prior to October 5, 2005, for the award of service connection for posttraumatic stress disorder, to include whether there was clear and unmistakable error in August 1982 and October 2006 rating decisions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and C.S.


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  On March 1, 1982, the Veteran filed his original claim seeking entitlement to service connection for posttraumatic stress "neurosis."

2.  In an unappealed August 1982 rating decision, the RO denied the Veteran's original claim seeking service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).  

3.  On October 5, 2005, the Veteran filed to reopen his claim of entitlement to service connection for PTSD.

4.  In May 2006, the Veteran's service personnel records were associated with the claims file by the RO.  These records existed at the time of the RO's August 1982 rating decision, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.

5.  In October 2006, the RO issued a rating decision granting service connection for PTSD, effective October 5, 2005.

6.  At the time of the August 1982 rating decision, it was factually ascertainable that the Veteran had served in combat in Vietnam, had claimed stressors consistent with the circumstances of his service, and had a diagnosis of PTSD which was linked to the claimed combat stressors of active duty.
CONCLUSIONS OF LAW

1.  The October 2006 rating decision that granted entitlement to service connection for PTSD, effective October 5, 2005, is final, but was clearly and unmistakably erroneous (CUE).  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156(c) (2013). 

2.  The criteria for an effective date of March 1, 1982, but not earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(c), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran incurred a disability resulting from personal injury or disease in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis. 38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In addition to new and material evidence, 38 C.F.R. § 3.156(c) provides that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Further, 38 C.F.R. § 3.156(c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

I.  Factual Background

On March 1, 1982, the Veteran filed his original claim seeking entitlement to service connection for posttraumatic stress "neurosis."  In August 1982, the RO issued a rating decision that denied the Veteran's original claim seeking service connection for a psychiatric disorder, including PTSD.  Notice of the RO's August 1982 rating decision was sent to the Veteran that same month.  He did not file a timely notice of disagreement with this decision, and the August 1982 decision is final.  See 38 C.F.R. § 3.104.

On October 5, 2005, the Veteran filed to reopen his claim of entitlement to service connection for PTSD.  In October 2006, the RO issued a rating decision which granted service connection for PTSD, effective from October 5, 2005.  The assigned effective date was based upon the date the claim to reopen was received.  38 C.F.R. § 3.400.

The Veteran asserts that he is entitled to an effective date prior October 5, 2005, for the award of service connection for his PTSD.  Specifically, he alleges that the August 1982 rating decision contained CUE.  He contends that there was evidence in the claims file to indicate he had served in combat and he had a diagnosis of PTSD linked to service.  He further contends that additional evidence, including his service personnel records, were available, but not considered by the RO at the time of the August 1982 rating decision.

As the Veteran did not timely file an appeal effective date assigned by the October 2006 rating decision, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  If a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on CUE, as the Veteran has done here.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

To determine whether clear and unmistakable error is present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied.  Additionally, the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Finally, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

Since the August 1982 rating decision, which denied the Veteran's original claim seeking service connection for PTSD, the Veteran's service personnel records were associated with the claims file by the RO.  These records existed at the time of the RO's August 1982 rating decision, and the RO's inability to obtain these records at an earlier time was not due to the Veteran's failure to provide the RO with sufficient information.  Accordingly, the Veteran's claim to reopen filed in October 2005 triggered a mandatory reconsideration of the original claim pursuant to 38 C.F.R. § 3.156(c).

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, the effective date for an award based all or in part on records received pursuant to 38 C.F.R. § 3.156(c), shall be the later of the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

Upon reconsideration of the August 1982 rating decision, including consideration of additional service personnel records that have been received, the Board finds that it is factually ascertainable that the Veteran had served in combat in Vietnam, had claimed stressors consistent with the circumstances of his service, and had a diagnosis of PTSD which was linked to the claimed combat stressors of active duty.

Specifically, the newly received service personnel records reflect that the Veteran was awarded a combat infantryman badge.  An April 1982 VA treatment report concluded with an impression of PTSD, delayed.  It also noted the Veteran's symptoms involving a psychologically traumatic event during service, with reoccurring recollections of the event.  Subsequent treatment reports also reflect ongoing treatment for and diagnoses of PTSD.

The October 2006 rating decision awarded service connection for PTSD, but failed to reconsider the prior rating action in August 1982 pursuant to 38 C.F.R. § 3.156(c).  Based on the evidence of record and law as then in effect, the October 2006 rating decision was undebatably erroneous in assigning an effective date of October 5, 2005, for the award of service connection for PTSD.  The Board finds that the original date the Veteran filed his claim for service connection is the correct effective date.  38 C.F.R. § 3.156(c)

In sum, the Board finds that on March 1, 1982, when the Veteran filed his initial claim for service connection for PTSD, the Veteran had actual evidence of combat service, stressors consistent with his service, and had been diagnosed with PTSD associated with the claimed combat stressors.  Thus, the Board finds that the correct effective date for award of service connection for PTSD is March 1, 1982, the date of that initial claim.  


ORDER

The October 2006 rating decision, which granted service connection for PTSD, effective October 5, 2005, was based upon clear and unmistakable error; and as such, an effective date for the grant of service connection for PTSD of March 1, 1982, but no earlier, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


